


110 HR 4931 IH: To amend title 38, United States Code, to include

U.S. House of Representatives
2008-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4931
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2008
			Ms. Bordallo (for
			 herself and Mr. Abercrombie)
			 introduced the following bill
		
		
			January 15, 2008
			Referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to include
		  participation in clean-up operations at Eniwetok Atoll as a radiation-risk
		  activity for purposes of laws administered by Secretary of Veterans
		  Affairs.
	
	
		1.Inclusion of participation in
			 clean-up operations at Eniwetok Atoll as a radiation-risk activity for purposes
			 of laws administered by Secretary of Veterans Affairs
			(a)InclusionSection 1112(c)(3)(B) of title 38, United
			 States Code, is amended by adding at the end the following new clause:
				
					(v)Participation in clean-up operations at
				Eniwetok
				Atoll.
					.
			(b)ApplicabilityClause (v) of section 1112(c)(3)(B) of
			 title 38, United States Code, shall apply with respect to a benefit payable for
			 a month beginning after the date of the enactment of this Act.
			
